Citation Nr: 0611392	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  01-09 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for residuals of a lumbar spine injury with degenerative disc 
disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Polseno, Associate Counsel


INTRODUCTION

This originally came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a March 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that granted service connection for the 
veteran's lumbar spine disability and assigned a 40 percent 
evaluation.  The veteran, who had active service from January 
1988 to January 1990 and from January 1991 to March 1991, 
expressed disagreement with the initial evaluation assigned 
by the RO and appealed that decision to the BVA.  In December 
2004, the Board returned the case for additional development 
and the case was subsequently returned to the Board for 
further appellate review.


FINDING OF FACT


The veteran is not shown to have symptomatology reflective of 
pronounced intervertebral disc syndrome, intervertebral disc 
syndrome productive of incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, or 
ankylosis of the lumbar spine.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
40 percent for residuals of a lumbar spine injury with 
degenerative disc disease have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5293 and 5243 
(1999 & 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of a letters from the RO to 
the veteran dated in November 2003 and December 2004  While 
this notice does not provide any information concerning the 
effective date that could be assigned should a higher 
evaluation be assigned for the veteran's disability, Dingess 
v. Nicholson, No. 01-1917 (U.S. Vet App. Mar 3, 2006), since 
this decision affirms the RO's initial evaluation assigned 
for the veteran's lumbar spine disability, the veteran is not 
prejudiced by the failure to provide him that further 
information.  The veteran has also not expressed any 
disagreement with the effective date selected by the RO  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statements of the Case, and 
been informed of the evidence considered in the case, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claim.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claim.  Therefore, the Board finds that duty to notify and 
duty to assist have been satisfied and will proceed to the 
merits of the veteran's claim.

The veteran contends that his 40 percent disability rating 
does not adequately reflect the impact of his disability upon 
his daily living and upon his employability. Disability 
evaluations are determined by evaluating the extent to which 
a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degree of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
to the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.4, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

At the time the veteran expressed disagreement with the 
initial evaluation assigned for his lumbar spine disability, 
he was in receipt of a 40 percent evaluation for that 
disability under Diagnostic Code 5293.  The next higher 60 
percent evaluation contemplates findings reflective of 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1999).

The Board observes that effective September 23, 2002, the 
schedular criteria used to evaluate intervertebral disc 
syndrome were amended, and effective September 26, 2003 the 
schedular criteria used to evaluate the spine were revised 
and amended.  Under the September 2002 changes, an evaluation 
is assigned under a Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  Under this 
formula, intervertebral disc syndrome was evaluated based on 
either on its chronic neurologic and orthopedic 
manifestations, or on the total annual duration of 
incapacitating episodes, whichever would result in a higher 
evaluation.  A 40 percent evaluation was for assignment for 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, and a 
60 percent evaluation was assignment for incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  Notes following the amended Diagnostic 
Code 5293 advise that an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Also, under the criteria effective 
in September 2002, a 40 percent evaluation is for assignment 
for severe limitation of lumbar spine motion or favorable 
ankylosis of the lumber spine under Diagnostic Codes 5292 and 
5289, respectively, and a 50 percent evaluation was for 
assignment under Diagnostic Code 5289 for unfavorable 
ankylosis.  

The changes effect September 26, 2003, provide for 
evaluations under the September 2002 Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, as well evaluations under a General Rating Formula 
for Diseases and Injuries of the Spine that assign 
evaluations with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Under the 
General Rating Formula, a 40 percent evaluation is for 
assignment when forward flexion of the thoracolumbar spine is 
30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is for 
assignment for unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent evaluation for 
unfavorable ankylosis of the entire spine.  The 2003 changes 
also renumbered the Diagnostic Codes for evaluation 
disabilities of the spine, and the veteran's disability is 
now evaluated under Diagnostic Code 5243.

The evidence for consideration in evaluating the veteran's 
lumbar spine disability under the criteria in effect prior to 
September 2002 does not demonstrate that the veteran has 
pronounced intervertebral disc syndrome.  In this regard, a 
May 2000 letter from Atef A. Eltomey, M.D. relates that while 
the veteran had significant limitation of lumbar spine 
motion, neurological examination showed no definite 
localizing deficit.  More specifically, the examination noted 
that there were no muscle spasms and motor examination 
revealed no weakness.  In addition, sensory examination was 
unremarkable and deep tendon reflexes were 2 plus and 
symmetrical.  

Similarly, the November 2000 VA examination disclosed little 
in the way of neurological clinical findings that would be 
indicative of pronounced intervertebral disc syndrome.  While 
there were some spasms present in the presence of pain and 
limitation of lumbar spine motion, no specific neurological 
abnormalities were identified on examination.  At the time of 
VA examination performed in October 2001, there was no muscle 
atrophy and muscle strength was described as 5/5.  Sensation 
was intact and reflexes were reported to be 3/4, with ankle 
reflexes described as brisk.  

This evidence does not, in the Board's opinion, show that the 
veteran has symptomatology consistent with pronounced 
intervertebral disc syndrome.  While the veteran clearly has 
a significant disability of his lumbar spine, as evidenced by 
the currently assigned 40 percent evaluation, the 
neurological findings reported by the veteran's private 
physician and on the VA examination indicates that the 
veteran does not meet the criteria for a 60 percent 
evaluation under the criteria in effect prior to September 
2002.  In particular, the evidence does not show that the 
veteran's back disability manifests persistent symptoms 
compatible with sciatic neuropathy, absent ankle jerk, or 
other neurological findings appropriate to site of diseased 
disc.  Therefore, the veteran's disability does not more 
nearly approximate the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  

The evidence for consideration under the criteria that became 
effective in September 2002 consists of the report of the May 
2003 VA examination.  While there are some treatment records 
dated between September 2002 and September 2003, those 
records contain limited clinical findings with which to 
evaluate the severity of the veteran's disability, although 
records dated in May and June 2003 disclosed that sensation, 
reflexes and strength were either intact or not significantly 
impaired.

At the time of the May 2003 VA examination the veteran did 
not describe any incapacitating episodes associated with his 
disability, defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  That 
examination showed that while the veteran had significant 
limitation of lumbar spine motion, the lumbar spine was not 
ankylosed.  Reflexes were present and described as 2 plus 
throughout, and lower extremity strength was reported to be 
5/5.  Sensation was also noted to be intact.  Following the 
examination the examiner commented that the neurological 
examination was entirely normal.

Based on that VA examination and the treatment records, the 
Board finds that the veteran is not entitled to an evaluation 
in excess of 60 percent under the criteria that was effective 
in September 2002.  No incapacitating episodes that require 
bed rest prescribed by a physician were shown or reported, 
and since that the veteran did not have ankylosis of his 
lumbar spine combined with what the VA examiner described was 
a normal neurological examination, the veteran is not shown 
to have chronic neurologic and orthopedic manifestations such 
that an evaluation in excess of 40 percent would be 
warranted.  

As for an evaluation in excess of 40 percent under the 
criteria that became effective in September 2003, again the 
record does not demonstrate that the veteran's back 
disability has caused incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  
Also, evaluations in excess of 40 percent under the General 
Rating Formula for Diseases and Injuries of the Spine are 
predicated on the presence of ankylosis, and the evidence 
clearly shows the veteran's lumbar spine is not ankylosed.  
Therefore, an evaluation in excess of 40 percent is not shown 
to be warranted under the criteria effective in September 
2003.  

In reaching this decision the Board has considered, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.4, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The evaluation of a 
musculoskeletal disability requires consideration of all of 
the functional limitations imposed by the disorder, including 
pain, weakness, limitation of motion, and lack of strength, 
speed, coordination or endurance. See Spurgeon v. Brown, 10 
Vet. App. 194 (1997); VAOPGCPREC 36-97.  However, Diagnostic 
Code 5243 and its predecessor, Diagnostic Code 5293, are not 
predicated on limitation of motion and incorporate all 
manifestations of intervertebral disc syndrome, including 
pain and limitation of motion, in evaluating the disability.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (holding that 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply 
unless the diagnostic code is predicated only on limitation 
of motion).  Therefore, all of the veteran's functional 
limitations have been considered in assigning the 40 percent 
rating, including functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness.  
In this regard, the VA examinations and treatment records all 
indicated that the veterans back was symptomatic when seen 
and/or examined and yet had functional impairment consistent 
with 40 percent evaluation.



ORDER

An initial evaluation in excess of 40 percent residuals of a 
lumbar spine injury with degenerative disc disease is denied.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


